Mayo, J.
Where the sheriff, under a writ of sequestration issued in a petitory action, seizes two plantations and, at the request of both parties, in order not to disturb the laborers, he appoints the overseers thereon as his keepers and they charge the sheriff nothing for their services as keepers, the sheriff is not thereby deprived of the right to charge a fair and reasonable amount for the responsibility of keeping said property, which it was his duty to look after generally an'd supervise the acts of his keepers. The amount allowed the sheriff in this, case is $1 per day for 242 days. C. P. 283; Act 1870, p. 161.